Ludeling, C. J.
The plaintiff instituted this suit in May, 1870, Hinder the provisions of the act of thirteen March, 1806, to annul a sale of school lands made to hixu in October, 1859, and to cancel his notes, amounting to $1584, with eight per cent, interest, given for the price of said school lands.
The District Attorney, representing the State, filed an exception, ■alleging among other matters of defense, that the office of school directors, as it existed when the act of 1866 was adopted, under which plaintiff claims to act, is abolished by the act of sixteenth March, 1870, ■and that said school directors can not be made parties, etc.
The act No. 6, of the extra session of the General Assembly of 1870, went into effect on the sixteenth March, 1870. The act of 1870 creates .a Board of School Directors, who shall have power to appoint, for each ward school district in their respective parishes, a board of three District School Directors, etc. And the act of 1870 repeals the former laws of this State in conflict with it.
Those whom the act of 1866 required should be made parties defendant, in suits like the present, are not parties. The old directors cited are functi offioiis. See acts of 1870, p. 23, sec. 39. The necessary parties to a judgment are wanting, and the suit must be dismissed.
It is therefore ordered, adjudged and decreed that the judgment of the court a qua be reversed, and that the suit be dismissed at plaintiff’s ■costs.